DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/07/2022. 
In the instant Amendment, claims 15 and 20-21 have been cancelled.
Claims 1-14, 16-19 and 22-25 have been examined and are pending. This Action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19382936.3, filed on 10/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 and 06/30/2022 was filed after the mailing date of the Office Action on 03/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Amendment/ Argument
1.        Applicant's arguments with respect to independent claims 1 and 14, filed on 06/07/2022, have been considered but are moot in new ground of rejection. The combination of Balwin and Molgaard references discloses all the limitations as cited in independent claims 1 and 14. See the following rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 9-12, 14, 16-18, 22 and 24-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Balwin et al. (US 10,021,295) hereinafter Balwin, in view of Molgaard (US 2009/0251565).
Regarding claim 1, Balwin discloses a computer-implemented method comprising: 
5providing, at least in part through a display of a mobile computing device, a panorama capture user interface (UI) (Balwin Fig. 1A-3D, Col. 3, lines 30-35: a portable computing device 102 (e.g. a mobile phone, a table computer) includes a camera and interface 106 that display the field of view of the camera; Col. 10, lines 40-50: the user is presented 410 a panorama image of the captured scene on the display); 
receiving, through the panorama capture UI, a selection to capture images through which to create a panorama image, the received selection effective to cause the mobile computing device to begin an image-capture process, the image-10capture process capturing images through which to create the panorama image, the image-capture process having a first portion capturing first images and a second portion capturing second images, the first portion captured prior to the second portion (Fig. 6, Col. 12, lines 33-62: A user can activate a panorama mode of the device and sweep the device horizontally or vertically to capture the entire scene. A user operating 602 a device in a panorama mode can be presented 604 an entire image captured. As the device receives an indication of being panned 606, the image presented is cause to be dynamically scaled down 608 as the panning continues to add to the length of the panorama image. Hence, capturing first and then second portion of the panorama image. The panorama image is presented 610 to the user); 
presenting, through the panorama capture UI and on the display, one or more of the first images captured during the first portion of the image-capture process (Fig. 5A-5B, Col. 11, lines 46-67: image presented on the display element 504 fill the entire display, hence presenting first image at a first size. A display section 506 can indicate which portion of the panorama image being captured is currently in the camera’s field of view. As the user pans the device horizontally or vertically, the user is presented the actual image captured throughout the image capture process. An entire image 508 being captured is presented on the display); 
presenting, through the panorama capture UI and on the display, one or more of the second images of the second portion of the image-capture process (Col. 11, lines 46-67, Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented as the user continues to add to the length of the panoramic image); 
presenting, through the panorama capture UI and on the display, a visual guide, the visual guide superimposed over at least a portion of the images presented through the panorama capture UI and on the display, the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500US a user of the mobile computing device, a desired change to a position of the mobile computing device (Fig. 1A, Col. 4, lines 1-5: a rectangle 108, i.e. guide box, is overlapped on the displayed image to guide the user to capture next image; Figs, 1-3, Figs. 2-3, Col. 6, lines 5-20, Col. 10, lines 30-45: a visual cues include a guide box and an arrows 206, 222, 224, 262,… overlaid on the display to visually indicate to the user a speed of panning required for obtaining optical overlap between adjacent images. Visual cues can be presented 408 to the user on the display of the device to help guide the user in panning the device to ensure the appropriate amount of overlap. The visual cues can be used to prompt the user to pan the device in a particular manner (e.g. faster, slower, or to reposition the device) to ensure the appropriate overlap and alignment for stitching the images; Figs. 5A-5F, Col. 11, lines 55-60, Col. 12, lines 55: a portion of the panorama image is displayed to be inside a box or some other visual indicator that is superimposed over the portion of image on the display),
receiving, through the panorama capture UI, at least one of a selection to cease the image-capture process or a selection to create the panorama image (Fig. 4, Col. 10, lines 40-50: when a stop request or some other indication of completion is received, the user is presented 410 a panorama image of the captured scene on the display; Fig. 6, Col. 12, lines 40-62: a stop bottom on the display); and 
passing the captured images to an image processor effective to create the panorama image (Col. 7, lines 14-16, Col. 10, lines 50-60, Col. 11, lines 10-20, Figs. 4 and 6: the panorama images are generated locally or at a server; Col. 19, lines 5-10: processor is used for processing).  

Baldwin discloses determining change in angular position of the mobile computing device in three dimensions (Balwin Col. 13, lines 56-62, Col. 14, lines 44-55: the device can include accelerometer or gyroscope operable to detect angular displacement, tilt, orientation, … of the device in Figs. 7-8, which is three-dimension position as also in Col. 17, line 11).
Balwin does not explicitly disclose the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500US a user of the mobile computing device, a desired change to an angular position of the mobile computing device in three dimensions.  
However, Molgaard discloses the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500USa user of the mobile computing device, a desired change to an angular position of the mobile computing device in three dimensions (Molgaard Figs. 2, 5-8 and 13, [0102]: roll and pitch information, i.e. angular position in three dimensions, of the camera device is used to give an indication to the user which guides the user to orient the camera to desired orientation; [0104]: visual indicators including graphical illustration is displayed on an LCD of the camera, as in Fig. 13, to guide the user to orient the camera so the updated (i.e. present) orientation is equivalent to a desired orientation in pitch and roll. The output indicates a continuously or regularly updated difference between the present orientation and the desired orientation so the user understands whether he/she changes the orientation of the camera towards or away from the desired orientation).
Balwin and Molgaard are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin, and further incorporate having the visual guide indicate, to a user of the apparatus, a change to an angular position of the mobile computing device in three dimensions, as taught by Molgaard, to  guide the user to reorient the camera such that the captured images are aligned when there is misalignment (Molgaard [0049]-[0050]).

Regarding claim 2, Balwin and Molgaard disclose all the limitations of claim 2. 
Balwin further discloses wherein the image-capture process is a continuous process of capturing images, the continuous process progressively capturing images from a beginning of the image-5capture process to an end of the image-capture process, wherein sizes at which the progressively captured images are presented are progressively smaller, and wherein the first size and the second size are two of multiple progressively smaller sizes (Figs. 5A-5F, Col. 11, lines 46-67, Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented and the height of the image is dynamically scaled down as the user continues to add to the length of the panoramic image, hence continuously capture and present the panorama image wherein the sizes of the image portion are progressively smaller. The size of panorama image in Fig. 5D is smaller than the image in Fig. 5A, and the size of the image in Fig. 5F is smaller than the image in Fig. 5D. Hence, multiple progressively smaller sizes).  

Regarding claim 3, Balwin and Molgaard disclose all the limitations of claim 2. 
Balwin further discloses wherein the first images are progressively reduced in size to match the second size (Figs. 5A-5F, Col. 11, lines 46-67: at first, image presented on the display element 504 fills the entire display, hence presenting first image at a first size; Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented and the height of the image is dynamically scaled down as the user continues to add to the length of the panoramic image, hence the first image is progressively reduced in size to match the second size of subsequence images as in Figs. 5A-5F).  

Regarding claim 4, Balwin and Molgaard disclose all the limitations of claim 1. 
Balwin further discloses wherein a final size of the first images and the second images is identical (Figs. 5A-5F, Col. 11, lines 46-67: at first, image presented on the display element 504 fills the entire display, hence presenting first image at a first size; Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented and the height of the image is dynamically scaled down as the user continues to add to the length of the panoramic image, hence the first image and the second image is identical in size as in Fig. 7F).  

Regarding claim 5, Balwin and Molgaard disclose all the limitations of claim 1. 
Balwin further discloses 20presenting, on the display of the mobile computing device, the panorama image created from the captured images (Fig. 6, Col. 12, lines 33-62, Figs. 1-3 and 5A-5F: The panorama image is presented 610 to the user; Fig. 4, Col. 10, lines 40-50: the user is presented 410 a panorama image of the captured scene on the display).  

Regarding claim 6, Balwin and Molgaard disclose all the limitations of claim 5. 
Balwin further discloses wherein the image-capture process is a continuous process of capturing images, the continuous process progressively capturing images from a beginning of the image-5capture process to an end of the image-capture process, wherein the sizes at which the progressively captured images are presented are progressively smaller until a threshold size, the threshold size met prior to presentation of the panorama image from the captured images, and 10wherein the first size and the second size are two of multiple progressively smaller sizes (Figs. 5A-5F, Col. 11, lines 46-67, Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented and the height of the image is dynamically scaled down as the user continues to add to the length of the panoramic image, hence continuously capture and present the panorama image wherein the sizes of the image portion are progressively smaller. The size of panorama image in Fig. 5D is smaller than the image in Fig. 5A, and the size of the image in Fig. 5F is smaller than the image in Fig. 5D. Hence, multiple progressively smaller sizes; Fig. 5e, Col. 12, lines 15-25: the panorama image does not shrink beyond a predefined size, i.e. threshold size).  
10
Regarding claim 9, Balwin and Molgaard disclose all the limitations of claim 1. 
Balwin further discloses at least one of presenting the one or more of the first images captured during the first portion of the image-capture process by presenting images occupying all or substantially all of at least one of a width or a height of the display of the mobile computing device; or 15presenting both the one or more of the first images captured during the first portion of the image-capture process and the one or more second images captured during the second portion of the image-capture process by presenting images occupying all or substantially all of at least one of a width or a height of the display of the mobile computing device (Figs. 5A-5B, Col. 11, lines 46-67: at first, image presented on the display element 504 fills the entire display, hence first images occupies at least one of width or height of the display; Fig. 5C-5F, Col. 12, lines 20-25: the panorama image presented can normalize back into a rectangle 516 and presented for display that occupies at least one of a width of the display as in Fig. 5F).  

Regarding claim 10, Balwin and Molgaard disclose all the limitations of claim 1. 
Balwin further discloses wherein the visual guide further comprises a guide box (Fig. 1A, Col. 4, lines 1-5: a rectangle 108, i.e. guide box, is overlapped on the displayed image to guide the user to capture next image; Figs, 1-3, Figs. 2-3, Col. 6, lines 5-20, Col. 10, lines 30-45: a visual cues include a guide box and an arrows 206, 222, 224, 262,… overlaid on the display to visually indicate to the user a speed of panning required for obtaining optical overlap between adjacent images. Visual cues can be presented 408 to the user on the display of the device to help guide the user in panning the device to ensure the appropriate amount of overlap. The visual cues can be used to prompt the user to pan the device in a particular manner (e.g. faster, slower, or to reposition the device) to ensure the appropriate overlap and alignment for stitching the images; Figs. 5A-5F, Col. 11, lines 55-60, Col. 12, lines 55: a portion of the panorama image is displayed to be inside a box or some other visual indicator that is superimposed over the portion of image on the display).


Regarding claim 11, Balwin and Molgaard disclose all the limitations of claim 10. 
Balwin further discloses wherein the guide box is further configured to indicate, to a user of the 10mobile computing device, a desired change to a speed at which to move the mobile computing device (Figs. 2-3, Col. 6, lines 5-20: a visual cues include a guide box and an arrows 206, 222, 224, 262,… overlaid on the display to visually indicate to the user a speed of panning required for obtaining optical overlap between adjacent images; Col. 10, lines 30-45: visual cues can be presented 408 to the user on the display of the device to help guide the user in panning the device to ensure the appropriate amount of overlap. The visual cues can be used to prompt the user to pan the device in a particular manner (e.g. faster, slower, or to reposition the device) to ensure the appropriate overlap and alignment for stitching the images; Col. 7, lines 1-12, Figs. 5d-5e, Col. 6, lines 35-67: when the panning is to slow, the displayed arrow can be made longer to suggest a higher panning speed to the user. The arrows can be mage longer of shorter, or change color to indicate desired panning rate or speed).  


Regarding claim 12, Balwin and Molgaard disclose all the limitations of claim 10. 
Balwin further discloses wherein the guide box is further configured to indicate, to a 15user of the mobile computing device, a desired change to an up-and-down position to move the mobile computing device (Figs. 2-3, Col. 6, lines 5-20: a visual cues include a guide box and an arrows 206, 222, 224, 262,… overlaid on the display to visually indicate to the user a speed of panning required for obtaining optical overlap between adjacent images; Col. 10, lines 30-45: visual cues can be presented 408 to the user on the display of the device to help guide the user in panning the device to ensure the appropriate amount of overlap. The visual cues can be used to prompt the user to pan the device in a particular manner (e.g. faster, slower, or to reposition the device) to ensure the appropriate overlap and alignment for stitching the images; Figs. 2C and 3C, Col. 6, lines 35-67, Col. 9, lines 40-52: arrow 224 or cue 324 can indicate to the user a vertical direction, i.e. up and down position, of the mobile device for appropriate overlap).  


Regarding claim 14, Balwin discloses an apparatus comprising: 
a camera (Balwin Fig. 1A-3D, Col. 3, lines 30-35: a portable computing device 102 (e.g. a mobile phone, a table computer) includes a camera and interface 106 that display the field of view of the camera); 
a display (Fig. 1A-3D, Col. 9, line 40: a display element 310 of the device); 
5a processor (Col. 19, lines 5-10: processor is used for processing); and 
computer-readable storage media having stored instructions that, responsive to execution by the processor, cause the processor to perform operations comprising: 
provide, at least in part through the display, a panorama capture user interface (UI) (Balwin Fig. 1A-5F, Col. 10, lines 40-50: the user is presented 410 a panorama image of the captured scene on the display); 
receive, through the panorama capture UI, a selection to capture, using the camera, images through which to create a panorama image, the received selection effective to cause the processor  to begin an image-capture process that captures images through which to create the panorama image, the image- capture process comprising a first portion configured to capture  first images and a second portion configured to capture  second images, the first portion captured prior to the second portion (Fig. 6, Col. 12, lines 33-62: A user can activate a panorama mode of the device and sweep the device horizontally or vertically to capture the entire scene. A user operating 602 a device in a panorama mode can be presented 604 an entire image captured. As the device receives an indication of being panned 606, the image presented is cause to be dynamically scaled down 608 as the panning continues to add to the length of the panorama image. Hence, capturing first and then second portion of the panorama image. The panorama image is presented 610 to the user); 
present, through the panorama capture UI and on the display, 20one or more of the first images captured during the first portion of the image-capture process (Fig. 5A-5B, Col. 11, lines 46-67: image presented on the display element 504 fill the entire display, hence presenting first image at a first size. A display section 506 can indicate which portion of the panorama image being captured is currently in the camera’s field of view. As the user pans the device horizontally or vertically, the user is presented the actual image captured throughout the image capture process. An entire image 508 being captured is presented on the display); 
present, through the panorama capture UI and on the display, one or more of the second images of the second portion of the image-capture process (Col. 11, lines 46-67, Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented as the user continues to add to the length of the panoramic image); 
presenting, through the panorama capture UI and on the display, a visual guide, the visual guide superimposed over at least a portion of the images presented through the panorama capture UI and on the display, the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500US a user of the apparatus, a desired change to a position of the apparatus (Fig. 1A, Col. 4, lines 1-5: a rectangle 108, i.e. guide box, is overlapped on the displayed image to guide the user to capture next image; Figs, 1-3, Figs. 2-3, Col. 6, lines 5-20, Col. 10, lines 30-45: a visual cues include a guide box and an arrows 206, 222, 224, 262,… overlaid on the display to visually indicate to the user a speed of panning required for obtaining optical overlap between adjacent images. Visual cues can be presented 408 to the user on the display of the device to help guide the user in panning the device to ensure the appropriate amount of overlap. The visual cues can be used to prompt the user to pan the device in a particular manner (e.g. faster, slower, or to reposition the device) to ensure the appropriate overlap and alignment for stitching the images; Figs. 5A-5F, Col. 11, lines 55-60, Col. 12, lines 55: a portion of the panorama image is displayed to be inside a box or some other visual indicator that is superimposed over the portion of image on the display),
receive, through the panorama capture UI, at least one of a selection to cease the image-capture process or a selection to create the panorama image (Fig. 4, Col. 10, lines 40-50: when a stop request or some other indication of completion is received, the user is presented 410 a panorama image of the captured scene on the display; Fig. 6, Col. 12, lines 40-62: a stop bottom on the display); and 
5pass the captured images to an image processor effective to create the panorama image (Col. 7, lines 14-16, Col. 10, lines 50-60, Col. 11, lines 10-20, Figs. 4 and 6: the panorama images are generated locally or at a server; Col. 19, lines 5-10: processor is used for processing).  
Baldwin discloses determining change in angular position of the mobile computing device in three dimensions (Balwin Col. 13, lines 56-62, Col. 14, lines 44-55: the device can include accelerometer or gyroscope operable to detect angular displacement, tilt, orientation, … of the device in Figs. 7-8, which is three-dimension position as also in Col. 17, line 11).
Balwin does not explicitly disclose the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500US a user of the mobile computing device, a desired change to an angular position of the apparatus in three dimensions.  
However, Molgaard discloses the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500USa user of the mobile computing device, a desired change to an angular position of the apparatus in three dimensions (Molgaard Figs. 2, 5-8 and 13, [0102]: roll and pitch information, i.e. angular position in three dimensions, of the camera device is used to give an indication to the user which guides the user to orient the camera to desired orientation; [0104]: visual indicators including graphical illustration is displayed on an LCD of the camera, as in Fig. 13, to guide the user to orient the camera so the updated (i.e. present) orientation is equivalent to a desired orientation in pitch and roll. The output indicates a continuously or regularly updated difference between the present orientation and the desired orientation so the user understands whether he/she changes the orientation of the camera towards or away from the desired orientation).
Balwin and Molgaard are analogous art because they are from the same field of endeavor of imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin, and further incorporate having the visual guide configured to indicate, to Page 2 of 20Application No.: 17/277,960Docket No.: 20382500USa user of the mobile computing device, a desired change to an angular position of the apparatus in three dimensions, as taught by Molgaard, to  guide the user to reorient the camera such that the captured images are aligned when there is misalignment (Molgaard [0049]-[0050]).
10
Regarding claim 16, Balwin and Molgaard disclose all the limitations of claim 14. 
Claim 16 is similar to claim 10 and is disclosed by Balwin and Molgaard as discussed in claim 10 above.
15 
Regarding claim 17, Balwin and Molgaard disclose all the limitations of claim 16. 
Claim 17 is similar to claim 11 and is disclosed by Balwin and Molgaard as discussed in claim 11 above.

Regarding claim 18, Balwin and Molgaard disclose all the limitations of claim 16. 
Claim 18 is similar to claim 12 and is disclosed by Balwin and Molgaard as discussed in claim 12 above.

Regarding claim 22, Balwin and Molgaard discloses all the limitations of claim 1. 
Balwin does not explicitly disclose wherein presenting the visual guide configured to indicate the desired change to an angular position of the mobile computing device in three dimensions further comprises: indicating, to the user of the mobile computing device, a deviation from a desired 15image-capture position.  
However, Molgaard discloses presenting the visual guide configured to indicate the desired change to an angular position of the mobile computing device in three dimensions further comprises: indicating, to the user of the mobile computing device, a deviation from a desired 15image-capture position (Molgaard Figs. 2, 5-8 and 13, [0102]: roll and pitch information, i.e. angular position in three dimensions, of the camera device is used to give an indication to the user which guides the user to orient the camera to desired orientation; [0104]: visual indicators including graphical illustration is displayed on an LCD of the camera, as in Fig. 13, to guide the user to orient the camera so the updated (i.e. present) orientation is equivalent to a desired orientation. The output indicates a continuously or regularly updated difference between the present orientation and the desired orientation, i.e. a deviation from a desired image-capture position, so the user understands whether he/she changes the orientation of the camera towards or away from the desired orientation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin, and further incorporate presenting the visual guide configured to indicate the desired change to an angular position of the mobile computing device in three dimensions further comprises: indicating, to the user of the mobile computing device, a deviation from a desired 15image-capture position, as taught by Molgaard, so the user understands whether he/she changes the orientation of the camera towards or away from the desired orientation, to guide the user to reorient the camera such that the captured images are aligned when there is misalignment (Molgaard [0049]-[0050]).

Regarding claim 24, Balwin and Molgaard discloses all the limitations of claim 1. 
Balwin discloses wherein the presenting, through the panorama capture UI and on the display, one or more of the first images captured during the first portion of the image-capture process 15further comprises: presenting the first images at a first size, and wherein the presenting, through the panorama capture UI and on the display, one or more of the second images of the second portion of the image-capture process further comprises: 20presenting the second images of the second portion of the image-capture process at a second size, the second size smaller than the first size at which the first images were presented (Balwin Col. 11, lines 46-67, Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented and the height of the image is dynamically scaled down as the user continues to add to the length of the panoramic image, hence present second images at second size which is smaller than first size of first images).  

Regarding claim 25, Balwin and Molgaard discloses all the limitations of claim 14. 
Claim 25 is similar to claim 24 and is disclosed by Balwin and Molgaard as discussed in claim 24 above.


Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Balwin et al. (US 10,021,295) hereinafter Balwin, in view of Molgaard (US 2009/0251565), further in view of Baudisch et al. (U.S. 2007/0025723) hereinafter Baudisch.
Regarding claim 7, Balwin and Molgaard disclose all the limitations of claim 6. 
Balwin does not explicitly disclose at least one of: 15ceasing to present the first image responsive to the threshold size being met; or ceasing to present the second images responsive to the threshold size being met.
However, Baldwin discloses distorting or squeezing the first image responsive to the threshold size being met (Fig. 5e, Col. 12, lines 15-25: the panorama image presented on the display does not shrink beyond a predefined size, i.e. threshold size. The rest of the panorama is distorted or squeezed into the remaining space of the display, hence ceasing the present a first image responsive to the threshold size being met).  
Furthermore, Baudisch discloses at least one of: 15ceasing to present the first image responsive to the threshold size being met; or ceasing to present the second images responsive to the threshold size being met (Baudish [0095]: the panning of the mosaic preview allows portions of the mosaic preview to go “off screen” while keeping the current display window on-screen to avoid shrinking the mosaic preview and the current content window to a point where it is hard to see sufficient detail, i.e. a threshold size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin and Molgaard, and further incorporate having at least one of: 15ceasing to present the first image responsive to the threshold size being met; or ceasing to present the second images responsive to the threshold size being met, as taught by Baudisch, to avoid displaying hard to see sufficient detail in the displayed image (Baudisch [0095]).

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Balwin et al. (US 10,021,295) hereinafter Balwin, in view of Molgaard (US 2009/0251565), further in view of Linder et al. (U.S. 2009/0021576) hereinafter Linder.
Regarding claim 8, Balwin and Molgaard disclose all the limitations of claim 1. 
Balwin further discloses presenting, on the display of the mobile computing device, the panorama image created from the captured images5 (Figs. 5A-5F, Col. 11, lines 46-67: at first, image presented on the display element 504 fills the entire display, hence presenting first image at a first size; Col. 12, lines 1-60, Figs. 5C-5F: the entire image 508 being captured is presented as the user continues to add to the length of the panoramic image).
Balwin does not explicitly disclose a last size of a last image captured during the image-capture process is larger than the second size.  
However, Linder discloses a last size of a last image captured during the image-capture process is larger than the second size ([0232], [0236], Fig. 8: a modified panoramic image 864 displayed on a display screen 816 of mobile handset 100. The panoramic image 864 has a concave projection surface in which a first image portion (i.e. numeral 1) has larger size (i.e. first size) than a central image portion (numeral 3), i.e. second size. A last image portion (i.e. numeral 5) has a larger size than a central image portion. Hence, last size of last image captured is larger than second size).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin and Molgaard, and further incorporate having a last size of a last image captured during the image-capture process is larger than the second size, as taught by Linder, for a more realistic appearance of panoramic image in 3D (Linder [0238]).

Claims 13 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Balwin et al. (US 10,021,295) hereinafter Balwin, in view of Molgaard (US 2009/0251565), further in view of Hofer (U.S. 2004/0189849) hereinafter Hofer.
Regarding claim 13, Balwin and Molgaard disclose all the limitations of claim 10. 
Balwin does not explicitly disclose wherein the desired change to an angular position of the mobile computing device in three dimensions further comprises at least one of: a change to a cant to hold the mobile computing device; or a change to a cant to move the mobile computing device.  
However, Hofer disclose the desired change to an angular position of the mobile computing device in three dimensions further comprises at least one of: a change to a cant to hold the mobile computing device; or a change to a cant to move the mobile computing device (Hofer Figs. 9D-9E and 10, [0049]-[0050]: a composition guide 904 is displayed to indicate the composition of the first and second image to be captured. When the camera is out of alignment with respect to a horizontal orientation, the composition guide 904 appears skewed relative to the live-view screen 500 as in Fig. 9D. Due to the skewed orientation of the composition guide 904, the user is notified of the misalignment and provided with an indication as to how to correct it, i.e. a change to a cant to hold or move the camera device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin and Molgaard, and further incorporate having the desired change to an angular position of the mobile computing device in three dimensions further comprises at least one of: a change to a cant to hold the mobile computing device; or a change to a cant to move the mobile computing device, as taught by Hofer, to  guide the user to reorient the camera such that the captured images are aligned when there is misalignment (Hofer [0049]-[0050]).

Regarding claim 19, Balwin and Molgaard disclose all the limitations of claim 16. 
Claim 19 is similar to claim 13 and is disclosed by Balwin and Molgaard and Hofer as discussed in claim 13 above.

Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Balwin et al. (US 10,021,295) hereinafter Balwin, in view of Molgaard (US 2009/0251565), further in view of Gupta et al. (US 2013/0101163) hereinafter Gupta.
Regarding claim 23, Balwin and Molgaard disclose all the limitations of claim 22. 
Balwin does not explicitly disclose wherein presenting the visual guide configured to indicate the desired change to an angular position of the mobile computing device in three dimensions further comprises at least one of: 5requesting a change in an angular position of the mobile computing device along an X-axis of the mobile computing device to cause correction of the deviation; requesting a change in an angular position of the mobile computing device along a Y-axis of the mobile computing device to cause correction of the deviation; or requesting a change in an angular position of the mobile computing device along 10a Z-axis of the mobile computing device to cause correction of the deviation.  
However, Gupta discloses presenting the visual guide configured to indicate the desired change to an angular position of the mobile computing device in three dimensions further comprises at least one of: 5requesting a change in an angular position of the mobile computing device along an X-axis of the mobile computing device to cause correction of the deviation; requesting a change in an angular position of the mobile computing device along a Y-axis of the mobile computing device to cause correction of the deviation; or requesting a change in an angular position of the mobile computing device along 10a Z-axis of the mobile computing device to cause correction of the deviation (Gupta [0043]-[0045]: a display of a mobile device presents instruction such as “pan camera counterclockwise”, “tilt camera upward to a 45 degree angle” or “tilt camera downward to a 60 degree angle” or display arrow or other visual cue for the user to move the camera in a particular direction or motion. Hence, requesting a change in an angular position of the mobile device along an X or Y or Z axis).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Balwin and Molgaard, and further incorporate presenting the visual guide configured to indicate the desired change to an angular position of the mobile computing device in three dimensions further comprises at least one of: 5requesting a change in an angular position of the mobile computing device along an X-axis of the mobile computing device to cause correction of the deviation; requesting a change in an angular position of the mobile computing device along a Y-axis of the mobile computing device to cause correction of the deviation; or requesting a change in an angular position of the mobile computing device along 10a Z-axis of the mobile computing device to cause correction of the deviation, as taught by Gupta, to precisely direct the user to a desired position to capture desired images (Gupta [0044]-[0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486